Citation Nr: 1438097	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) and hiatal hernia, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by aches and pains of the entire body, to include as secondary to PTSD, and also claimed as fibromyalgia.

3.  Entitlement to service connection for a disability manifested by bilateral arm pain.  

4.  Entitlement to service connection for a disability manifested by shaking and jerking of the upper and lower extremities, to include as secondary to PTSD or as due to in-service exposure to herbicides.  

5.  Entitlement to service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He served in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's claims file includes a long and complex procedural history related to many claims.  The history related to the claims presently before the Board is set forth as follows.  In January 2008, the Board, in pertinent part, denied service connection for a disability manifested by shaking and jerking of the lower extremities, to including as due to in-service exposure to herbicides, and remanded the claim for service connection for GERD and hiatal hernia.  In April 2009, the Board denied service connection for GERD and hiatal hernia.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

By Order in November 2009, pursuant to a Joint Motion for Remand (JMR) that same month, the April 2009 Board decision as to service connection for GERD and hiatal hernia was vacated and remanded to afford the Veteran VA examination with respect to the current existence and etiology of those claimed disorders.  

A January 2010 Court Memorandum Decision, in pertinent part, vacated and remanded the denial of service connection for shaking or jerking of the lower extremities, finding that the Board did not properly analyze whether the Veteran should have been afforded a VA nexus examination.  The issues related to GERD and hiatal hernia and a disability manifested by shaking and jerking of the lower extremities were remanded in December 2010.  

An April 2012 Board decision, in pertinent part, denied service connection for GERD and hiatal hernia, to include as secondary to PTSD; aches and pain in the entire body, to include as secondary to PTSD; and bilateral arm pain; and remanded the claims of service connection for a back disorder and for a disability manifested by shaking and jerking of the lower extremities, to include as secondary to PTSD or as due to in-service exposure to herbicides.  The Veteran appealed the denial of service connection, and in July 2013 the Court issued a Memorandum Decision, which, in pertinent part, vacated the Board's 2012 denials of service connection for GERD and hiatal hernia, to include as secondary to PTSD; aches and pains of the entire body, to include as secondary to PTSD; and bilateral arm pain.  

Thus, the service connection issues related to GERD and hiatal hernia; aches and pains of the entire body; bilateral arm pain; shaking and jerking of the lower extremities; and a back disorder remain before the Board.  Because the Veteran now reports that the upper extremities are also now affected by shaking and jerking, as noted by the Veteran's attorney, the claim is recharacterized in the case caption above as a claim for service connection for a disability manifested by shaking and jerking of the upper and lower extremities.  

The record before the Board includes a paper claims file and an electronic file known as Virtual VA.

A recent VA examination found that the most likely cause of this claimed shaking and jerking of the extremities was the Veteran's chronic alcohol abuse.  Thus, the attorney has now raised a claim for service connection for alcohol abuse, as secondary to service-connected PTSD, but this claim has not been adjudicated by the RO.  Thus, the Board does not have jurisdiction over it and it is referred to the RO for initial adjudication.  38 C.F.R. § 19.9(b) (2013).  
The issues of service connection for a disability manifested by shaking and jerking of all extremities, for a disability manifested by aches and pains of the entire body, for a disability manifested by bilateral arm pain, and for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDING OF FACT

GERD and hiatal hernia are first shown decades after military service, are unrelated to the military service including any circumstance or event during service, including combat, and are not caused or aggravated by service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for GERD and hiatal hernia are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a), (b) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and to assist, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
In this case, a letter dated in November 2004, prior to the initial adjudication of the GERD and hiatal hernia claim, satisfied VA's duty to notify the Veteran of the evidence necessary to establish his claim.  The Court's 2013 Memorandum Decision did not find that there was a violation of VA's duty to notify the Veteran as to how to substantiate the claim.  VA's duty to notify the Veteran in this case is met.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA clinical records, and relevant private records.  The Veteran was afforded the opportunity to provide testimony before the RO and the Board, but declined.     

As to the adequacy of the VA examinations in this case, the Board recognizes the arguments of the Veteran's attorney both prior to the Court's 2013 Memorandum Decision, and since, related to alleged inadequacy in 2008 and 2011 VA examinations.  The Court considered the arguments as to inadequacy, but limited its findings to remanding the claim for a discussion of "the appellant's testimony concerning the frequency and duration of the appellant's [GERD and hiatal hernia] symptoms."  Correspondence from the Veteran's attorney suggests, citing McLendon v. Nicholson, 20 Vet. App. 79 (2006), that this holding of the Court necessarily means that the Veteran is entitled to yet another VA nexus examination.  The Board disagrees.  There is no evidence of an agreement between the parties on appeal that any past VA examination related to GERD and hiatal hernia was inadequate, and the Court did not hold that any past VA examination as to this claim was inadequate.  The Board otherwise finds no reason to conclude that the past VA examinations or the record as a whole is insufficient to adjudicate this claim.  

Indeed, the Veteran has been afforded four VA examinations, the first in December 2004, two in March 2008, and another in February 2011.  The Board recognizes the representative attorney's argument that one of the VA examiners was incorrect in stating that there was no support in medical literature as to a PTSD causing or aggravating GERD or a hiatal hernia.  However, the Court has held that a specialist, who adequately supported his rationale with citation to studies, is not bound by the reasons or bases requirements imposed on the Board.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Moreover, three of the medical opinions, two in March 2008 and one in February 2011, cumulatively stated that there is an absence of medical literature supporting the theory that PTSD causes or aggravates GERD or a hiatal hernia, despite the possibility that PTSD might cause transient hyperacidity.   Since three examiners all concluded that medical literature did not support the claim of secondary service connection, and absent medical literature directly to the contrary, the Board is entitled to rely upon the expertise of the several VA examiners in their cumulative assessment of the state of medical literature on this subject.  The Board simply finds no reason to suggest that the examination reports, cumulatively, are inadequate.

Further, the Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim for service connection for GERD and hiatal hernia.  The Board is also unaware of any such evidence.  The duty to assist the Veteran is met with regard to the claim for service connection for GERD and hiatal hernia.

Accordingly, the Board will address the merits of the claim.

II.  Principles of Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).

A rebuttable presumption of service connection exists for chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 133, 1338 (Fed. Cir. 2013).  In this case, the Veteran also claims that service connection is warranted based on continuity of symptomatology of GERD and hiatal hernia.  However, again, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which does not include GERD or hiatal hernia, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, this matter is not for consideration under this theory of entitlement.

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

III.  Factual Background

Initially, the Board notes that the Veteran's service treatment records (STRs) are negative for symptoms, signs, complaints, history, treatment or evaluation for GERD or hiatal hernia.  The November 1967 separation examination was negative and in an adjunct medical history questionnaire the Veteran reported not having or having had frequent indigestion or stomach trouble.  

Records of the Memorial Health Clinic from 1962 to 2001 are on file.  These records are largely without mention of GERD or hiatal hernia, although in February 1996 a hernia examination was normal.  The assessments included a possible hernia and the warning signs of an unreducible hernia were explained to him.  It was indicated that he would return if it became an issue.  However, there are no further private clinical notations in these records that he ever returned for evaluation of any hernia.  

VA outpatient treatment (VAOPT) records show that on his initial visit in June 2003 the Veteran reported a history of a hiatal hernia.  In October 2004, the Veteran claimed service connection for, in part, GERD and stated that prior to 2003 he had taken Rolaids and Tums for many, many years.  

On a combined VA examination in December 2004 the Veteran's claims file and entries in CPRS system were reviewed and the Veteran was examined in person.  He described symptoms of acid reflux but had not had a barium swallow or esogastroduodenoscopy (EGD) to confirm a diagnosis of a hiatal hernia or reflux esophagitis, although he did take anti-reflux medication.  He reported developing GERD-type symptoms for approximately the last ten years.  When examined related to PTSD, he reported many times awakening and experiencing symptoms of acid reflux.  After a physical examination the pertinent diagnosis was some symptomatology consistent with GERD.  It was opined that it was less likely than not that GERD was due to a service-connected GI (gastrointestinal) condition, because he reported that the symptoms consistent with GERD had begun only ten years prior.  The examiner also opined that it was less likely than not that PTSD caused his GERD.  

On VA examination in March 2008 by a psychiatrist, the Veteran's claim file and medical records were reviewed.  After a mental status examination the pertinent diagnoses were chronic PTSD and nicotine dependence, in full and sustained remission, and depression, not otherwise specified.  It was opined that the literature did not support the theory that PTSD caused GERD or hiatal hernia.  The psychiatrist deferred the issue of aggravation to the general medical examiner.  

On VA examination in March 2008 by a VA staff physician, the Veteran's claim file and medical records were reviewed.  The physician opined that the Veteran's GERD and hiatal hernia do not appear to be caused by PTSD, because PTSD does not specifically cause hiatal hernia or reflux disease.  There was no documentation in the literature that specifically stated that PTSD caused hiatal hernias or reflux disease.  Therefore, the Veteran's PTSD did not cause his hiatal hernias or reflux disease.  It was further stated that: 

In addition, I could not determine any aggravation issues.  The [V]eteran states that he wakes up twice a month at night with regurgitation.  He says he is up all night anyway because of his nightmares and flashbacks.  When I asked him what specifically causes the regurgitation twice a month, which may vary, he says it may occur on its own, usually due to a heavy meal or possibly gravies.  It may last about one hour, he will go to the bathroom, he does not vomit, he will drink some water, and it settles down.  He denied nausea or vomiting.  Therefore, I cannot determine any (permanent) aggravation issues.  

On file is a copy of a letter from the Veteran to his attorney in January 2010 addressing multiple claims, including GERD and hiatal hernia.  He reported that the GERD and hiatal hernia had progressed since his Vietnam service such that he now had trouble swallowing which in his opinion was due to stress from PTSD and his combat service in Vietnam.  

On VA examination in February 2011 as to the claimed GERD and hiatal hernia, the Veteran's claim file and clinical records were reviewed.  The Veteran complained of heartburn, pyrosis, and regurgitation occurring two to three times weekly.  He reported no dysphagia.  The examiner reported that medical literature was silent regarding evidence that PTSD, a mental disorder, could serve as a causative or etiologic agent for the development of GERD.  Although it was known that stress could cause transient increase in stomach hyperacidity, this Veteran's GERD was not due to, or permanently aggravated by, his PTSD.  The Veteran described his GERD symptoms as occurring independent of any PTSD symptomatology.  Furthermore, the examiner noted that a hiatal hernia is an anatomical defect.  There was no medical literature to support that a hiatal hernia was in any way due to, a result of, or aggravated by PTSD.  

IV.  Analysis

Initially, the Board recognizes that the Veteran's clinical records establish a current diagnosis related to GERD and hiatal hernia.  Thus, this initial element of service connection is met.  

As for in-service incurrence, the Veteran's service treatment records (STRs) are devoid of notation of symptoms or diagnosis of either GERD or hiatal hernia.  The separation examination was also negative for GERD and a hiatal hernia and there were no complaints thereof in an adjunct medical history questionnaire, such as indigestion or stomach trouble.  The Board indeed recognizes that the Veteran contends that he has experienced symptomatology related to GERD and hiatal hernia during the time of active service and since.  In particular, the Veteran has reported that his symptoms of twice weekly heartburn and mid-chest pain have dated back to his service in Vietnam.  The Veteran is essentially arguing for a finding of service connection based upon chronicity; however, again, GERD and hiatal hernia are not listed 'chronic" diseases at 38 C.F.R. § 3.309(a) for the purpose of the use of the continuity of symptomatology theory.  Furthermore, were it to be a viable theory of entitlement, chronicity is something that would have to be established or shown to have occurred during active service, with continuity of symptoms being shown after service.   The Board, however, notes that the record shows no indication of symptoms for many years after service, making the Veteran's more recently related history of continuously having had symptoms of GERD and hiatal hernia simply not credible.  The contention is refuted by the absence of such complaints in post-service medical records covering decades following military service in which the Veteran's many and varied complaints and his varied postservice disabilities were noted.  As well, his earliest histories relating to the onset of GERD and hiatal hernia do not antedate these disabilities to a time prior to a point several decades after military service.  In this regard, the more contemporaneous the evidence, the greater the probative value and credibility that can be attached to that evidence, especially when later-dated testimony and statements were generated for pecuniary purposes.  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

In this case, the history of continuous symptoms since service is contradicted by a service separation examination in November 1967, which found no GERD or hiatal hernia or reports of symptoms thereof.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  The Veteran first reported having continuously had symptoms of GERD since military service on his November 2004 VA Form 21-4138, more than three decades after service.  

Furthermore, as to the Veteran's competence to identify or diagnose GERD or hiatal hernia, he is competent to attest to personally observable signs and symptoms; however, he lacks the medical education, training or expertise to render a diagnosis of GERD or hiatal hernia, as these are most identifiable by radiological studies.  Also, he did not report having been diagnosed by a medical professional with GERD or hiatal hernia during service or, in fact, for many years after service.  Likewise, there is no later diagnosis by a medical professional supporting his claim based upon his lay statements of continuously having had symptoms of GERD or a hiatal hernia.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) and Davidson, 581 F.3d 1313 (Fed. Cir. 2009) (reciting three circumstances in which lay evidence is competent to establish the existence of a medical condition).  

Moreover, while posited as lay evidence, the Veteran's belief that that either stress from combat during service, or stress from PTSD caused his hiatal hernia and GERD, this is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  The question of such causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address such etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The critical question is whether the history of continuous GERD and hiatal hernia symptoms since service is accurate.  In turn, this addresses the concern of the Court as to the significance, if any, of the Veteran's reported history of continuous postservice symptoms of GERD and a hiatal hernia.  Here, the Veteran has provided conflicting accounts or histories.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Despite what the Veteran has more recently related as to continuously having had symptoms of GERD and hiatal hernia since military service, he reported at the December 2004 VA examination a history of GERD-type symptoms existing for the prior ten years.  This would antedate the symptoms to approximately 1994, a time more than two and approaching three decades after his military service.  The mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service, although it is not dispositive.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to GERD or a hiatal hernia.  In particular, the Veteran's private medical records which predate his military service and extend for a period of decades thereafter are negative for GERD and hiatal hernia.  This is consistent with the history the Veteran related at the December 2004 VA examination of having developed GERD-type symptoms in approximately the ten years preceding that examination.  As noted, such a history would antedate the symptoms to approximately 1994, a time two decades after his military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board error in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service).

In this regard, the private clinical records show that in 1996 it was suspected that the Veteran had a hernia, and he was warned about a hernia being unreducible.  The assessment was a possible hernia.  Thereafter, the earliest clinical notation of a hernia is the Veteran's initial VA visit as an outpatient in 2003 when his clinical history was reported and it was noted that he had a left inguinal hernia.  Thus, it is reasonable to conclude that the hernia which was suspected in 1996 was an inguinal and not a hiatal hernia, particularly because there was no accompanying notation in 1996 of any symptoms consistent with a hiatal hernia.  At the time of the hernia suspected in 1996, reducibility was a concern and there was no mention of symptoms associated with a hiatal hernia.  Nevertheless, even assuming, without conceding, that it was a hiatal hernia, this was still a time almost three decades after service, and there was no history recorded in 1996 as to the duration or time of onset of any hernia.  More to the point, neither the Veteran nor his attorney have argued that the Veteran's evaluation in 1996 was for a hiatal, as opposed to an inguinal, hernia.  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed GERD and hiatal hernia for at least two decades after service, during which he received private treatment for multiple complaints, yet did not complain of or seek treatment for GERD or a hiatal hernia, as it would be expected if he had had GERD or a hiatal hernia.  This long period without documentation of problems associated with GERD and a hiatal hernia weighs against the claim.  

In sum, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to GERD or hiatal hernia.  In fact, the post-service evidence of record does not reflect a showing of GERD or hiatal hernia until, at the earliest, two decades following the Veteran's separation from active service.  Furthermore, the Veteran has related inconsistent histories related to the initial onset of his symptoms of GERD and hiatal hernia.  The recently related history of continuous postservice symptoms of GERD and a hiatal hernia is contradictory to and refuted by the combination of the (1) absence of evidence of GERD or a hiatal hernia in the STRs, (2) the earliest postservice history relating the duration, and thus the onset, of GERD and a hiatal hernia, and (3) the inconsistency of the recently related history with his earlier history related in 2004.  

In light of this finding, there can be no conclusion that the Veteran continuously had postservice symptoms of chronic GERD and hiatal hernia of service onset.  The evidence of record does not support a finding that either the Veteran's GERD, or his hiatal hernia, were incurred in service.  

Also, as to the contention that stress from in-service combat is somehow related to or may have caused or aggravated GERD and hiatal hernia, it is again noted that competent evidence of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden, 381 F.3d 1167 (Fed. Cir. 2004).  As to this matter, lay speculation is simply not competent because such a nexus requires medical education, training, and expertise and in this case there is no such medical evidence supporting the Veteran's claim.  Accordingly, the Board concludes that the Veteran's GERD and hiatal hernia did not have their onset during active service due to the circumstances surrounding combat duty. 

As to secondary service connection, including secondary aggravation, reviewing the appellant's brief to the Court, the Board notes that it was argued that the February 2011 examination report was inadequate for not accounting for addressing medical literature which purports to show a causal or aggravational link between PTSD and GERD.  In the appellant's brief to the Court it was stated that the February 2011 negative opinion was limited to stating that PTSD did not and does not aggravate GERD, noting the GERD can occur independent of PTSD, but did not address whether PTSD interacted with GERD.  As to the argument of not addressing favorable medical literature, an examiner is presumed to be knowledgeable as to current medical literature.  Moreover, again, while a medical opinion should be based on a valid rationale, there is no "reasons and bases" requirement imposed upon VA examiners in rendering all diagnoses or opinions.  

Regarding the articles submitted in support of the claim, the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  To establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The information submitted in support of the claim does not have the requisite "degree of certainty" required by Wallin and Sacks.  Rather, the information submitted merely notes a possible connection between PTSD and general gastrointestinal symptoms, but also states that a definite relationship between PTSD and pathology of the gastrointestinal system has not been identified.  

Further, the argument that the 2011 examiner did not address whether PTSD could interact with GERD and that the Board ignored the Veteran's statements that GERD symptoms increased in severity when stressed, anxious or nervous and even his statements that he awoke with regurgitation as well as nightmares and flashbacks, is, at best, specious.  This is because one examiner specifically stated that it was known that stress could cause transient increase in stomach hyperacidity but that the Veteran's GERD "is not due to, or permanently aggravated by, his PTSD."  In light of the language used by the 2011 VA examiner, it cannot be concluded, as alleged in the appellant's brief to the Court, that the 2011 examiner's "failure to discuss aggravation (something so easily done) [sic] in the context of an opinion can be reasonably construed to mean PTSD most likely does aggravate GERD."  To reach this conclusion, as alleged in the brief to the Court, would require a gross distortion of the plain meaning of the opinion of the 2011 VA examiner.  Moreover, that examiner reviewed the claims files and, so, was aware of the Veteran's complaints set forth in the report of the December 2004 VA examination that as to PTSD he reported awakening many times experiencing acid reflux symptoms.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, for the reasons explained, the Board concludes that the preponderance of the evidence is against the claim for GERD and a hiatal hernia.  


ORDER

Service connection for GERD and hiatal hernia, to include at secondary to service-connected PTSD, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.119 (2013).   

In February 2013, a VA examiner opined that the shaking and jerking of the Veteran's extremities is, at least in part, due to alcohol abuse.  The examiner also suggested a potential causal connection between alcohol abuse and the claimed back disability.  In April 2013, the Veteran's attorney submitted a statement suggesting that PTSD is known to predispose sufferers to the use of alcohol and other substances.  It was also asserted that the Veteran's PTSD caused his alcohol abuse which, in turn, caused his shaking and jerking of the all extremities, aches and pains over the entire body, including the arms, and the back disability.  From this it is clear that the Veteran, by his attorney, now sets forth not only a new theory of entitlement to service connection for the disabilities remaining on appeal, but a new claim, service connection for alcohol abuse as secondary to his PTSD.  In other words, the claims remaining on appeal rest, at least in part, upon a newly set forth claim of service connection for alcohol abuse as due to service-connected PTSD.  However, the RO has not had the opportunity to adjudicate the matter of service connection for alcohol abuse.  These issues are inextricably intertwined.  Adjudication of service connection for alcohol abuse could have a determinative impact upon the remaining service connection claims.  Consequently, the matter of service connection for alcohol abuse, claimed as due to service-connected PTSD, must be referred to the RO for development and adjudication, and adjudication of the remaining service connection claims must be deferred pending that adjudication.  

Furthermore, the Veteran's attorney has also contended, implicitly or expressly, that the claims for service connection for a disability manifested by bodily aches and pains, a disability manifested by bilateral arm pain, and a disability manifested by shaking and jerking of the extremities are inextricably intertwined.   In this regard, there is evidence on file of pathology of the Veteran's joints from gout and from arthritis; evidence of pathology of the muscles (i.e. myoclonus); and evidence of neuropathy, as well as restless leg syndrome, and periodic limb movements of sleep.  There is evidence that the Veteran's past alcohol abuse may play a role in myoclonus and neuropathy.  There is also evidence that the Veteran's statin therapy, Simvastatin, may have caused neuropathy affecting his extremities.  However, none of the reports of several examinations have addressed whether the Veteran's well established gout (for which service connection is not claimed and which manifested many years after service) plays any role in his claimed bodily aches and pains and his bilateral arm pain.  Thus, these claims are also intertwined with the pending claim for service connection for alcohol abuse secondary to PTSD.  Further, clarification of the etiology of any of the claimed bodily aches and pain is in order, to include a determination as to what, if any, current diagnosis exists.  

Finally, with regard to the Veteran's claim for service connection for a back disability, at the time of the February 2013 VA examination, the Veteran reported that he had back surgery in the late 1970s or early 1980s at "Bryan in Lincoln, NE."  The impression was degenerative disc changes at L5-S1 and probable old compression deformity, of 30 percent, of L1.  Private clinical records show that the Veteran had had a lumbar laminectomy in October or November 1982.  The records of this surgery, however, are not of record.  On remand, VA must assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with appropriate notice and assistance as to the newly set forth claim for service connection for alcohol abuse, claimed as due to service-connected PTSD.  Conduct all needed evidentiary development needed for adjudication of this new claim.  Conduct any examination which may be needed.   

2.  Then, adjudicate the claim for service connection for alcohol abuse, claimed as due to service-connected PTSD.  

If this new claim is denied, take all appropriate steps to ensure that the Veteran and his attorney are provided with all required notices and information as to how to appeal such decision.  

The Veteran and his attorney are reminded that if this claim is denied and a timely appeal is not perfected the Board will not have jurisdiction of such claim and this could adversely affect several of the claims now on appeal.  

3.  The RO should take the appropriate steps to obtain all records relative to the Veteran's back surgery in October or November 1982 at "Bryan in Lincoln, NE."  If needed, the Veteran and his attorney should be contacted to obtain any clarifying information as to the dates and places of all treatment and the surgery relative to the Veteran's back prior to and after that surgery.  They should be requested to execute and return the needed releases or authorization forms to obtain all such records.  

4.  If the claim for service connection for alcohol abuse is granted, or if the private clinical records requested above are obtained, request that the VA examiner in 2013 provide an addendum opinion as circumstances dictate, as to whether any alcohol abuse as likely as not contributed to or caused the development of any current back disability and/or whether any additionally obtained private clinical records provide a basis for any change in the examiner's opinion related to the back and, if so why, and if not, why not.  

5.  Once the claim for entitlement to service connection for alcohol abuse is adjudicated, afford the Veteran a VA examination(s) by a physician(s) with sufficient expertise to determine the nature and etiology of his disability manifested by aches and pains of the entire body, to include as secondary to PTSD, also claimed as fibromyalgia; his disability manifested by bilateral arm pain; and his disability manifested by shaking and jerking of the upper and lower extremities, to include as secondary to PTSD or as due to in-service exposure to herbicides.  The claims files and any pertinent evidence in Virtual VA or VBMS that is not contained in the paper claims file must be provided to and reviewed by the VA examiner(s).  Any indicated tests or studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each such disorder present during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected PTSD, to include due to any alcohol abuse attributed to PTSD.  Should the examiner determine that no such causal connection exists between either the disability and the Veteran's PTSD, the examiner should also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

Each examiner should also discuss the significance of the Veteran's gout, flat feet, bilateral shoulder disability, fibromyalgia, myoclonus or other pathology of the muscles, sleep disorder including restless leg syndrome, and neuropathy, including alcoholic neuropathy or neuropathy due to medication.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


